MEMORANDUM
ALAN E. NORRIS, Circuit Judge.
OPINION
Plaintiffs Aditi and Rakesh Vashi, who are husband and wife, appeal from an order of summary judgment granted by the district court in favor of defendants, the Charter Township of West Bloomfield, Michigan, and several individuals who sit on the Township’s Planning Commission. Plaintiffs alleged that certain rights guaranteed by the Federal Constitution, including their right to equal protection, had been infringed by the Planning Commission when it recommended that their application to operate a daycare center in a local church not be approved. Because it concluded that plaintiffs had failed to obtain a final decision as required by Williamson County Regional Planning Comm’n v. Hamilton Bank of Johnson City. 473 U.S. 172, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985), and as construed by this court in Bannum, Inc. v. City of Louisville, 958 F.2d 1354 (6th Cir.1992), and Bigelow v. Michigan Dep’t of Nat. Res., 970 F.2d 154 (6th Cir.1992), the district court granted judgment to defendants and dismissed plaintiffs’ claims without prejudice.
Having had the benefit of briefing and of oral argument, we discern no error in the reasoning of the district court. Furthermore, because that court set forth its analysis at length in a published opinion, Vashi v. Charter Township of West Bloomfield, 159 F.Supp.2d 608 (E.D.Mich.2001), we believe that no useful purpose would be served by reiterating that reasoning here.
The judgment of the district court is affirmed.